Citation Nr: 1630567	
Decision Date: 08/01/16    Archive Date: 08/11/16

DOCKET NO.  12-05 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a cardiac disorder, including coronary artery disease and calcific constrictive pericarditis, to include as due to in-service Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Tittsworth, Associate Counsel





INTRODUCTION

The Veteran served on active duty from September 1967 to September 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri RO.  The case was certified to the Board by the Chicago, Illinois RO.

The Veteran's claims file has been converted from a paper file to an electronic file managed in the Veterans Benefits Management System (VBMS).  There are also records in Virtual VA.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, a remand is required in this case for the issue on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

In May 2015, the Board remanded this case in order for the AOJ to provide the Veteran with a VA examination performed by a cardiologist to determine the nature and etiology of any heart disorder.  The Board directed the examiner to address several medical records referencing a diagnosis of coronary artery disease, and discuss whether the Veteran's constrictive pericarditis is a form of ischemic heart disease.  

On remand, the AOJ requested a VA examination to be performed by a cardiologist at the Hines VAMC.  See June 2015 request for examination.  The record reveals that the examination, which was conducted in July 2015, was performed by a nurse practitioner rather than a cardiologist.  An addendum was provided in August 2015; however, it was written by the same nurse practitioner rather than a cardiologist.  

The nurse practitioner did not address any of the medical records referencing a history of coronary artery disease.  Moreover, she seemingly did not conduct a thorough review of the claims file, as evidenced by her opinion that the Veteran has never had an infectious cardiac condition, including pericarditis.  In fact, medical treatment reports of record note a history of pericarditis, and the earlier November 2010 VA examiner confirmed this diagnosis. 

Under these circumstances, there are not been substantial compliance with the Board's May 2015 remand directives, and, thus, another remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with a cardiologist.  The cardiologist must review the Veteran's claims file in conjunction with the examination, and note that such review was completed.  All indicated tests and studies necessary to determine whether the Veteran has any form of ischemic heart disease must be performed.  This includes diagnostic studies if the existing studies are not sufficiently thorough and contemporaneous.  All findings should be set forth in detail. 

Following the examination, the cardiologist must address whether the Veteran presently manifests any form of ischemic heart disease to include coronary artery disease. The examiner must address whether constrictive pericarditis is a form of ischemic heart disease.  The examiner must take into appropriate consideration and review all of the Veteran's treatment records, as well as the prior June 2011 VA medical opinion.  The examiner must address the private treatment records which reference a history of coronary artery disease in August 2006, June 2010, and July 2011.  A complete rationale must be provided for all opinions offered.  

2.  After the development requested has been completed, the AOJ should review any examination reports or opinions to ensure that they are in complete compliance with the directives of this REMAND.  The AOJ must ensure that all examiners documented consideration of the entire claims file and any relevant records in Virtual VA and VBMS.  If any report is deficient in any manner, the AOJ must implement corrective procedures at once.

3.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative, if applicable, should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
ANTHONY C. SCIRÉ, JR.  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




